Per Curiam.
We entertain a pretty strong impression that the plaintiffs have failed to show a good title to the stock: but our decision will be put upon another ground, concerning which we have had no doubt from the moment the case was opened. If the plaintiffs have a cause of action against any one, it is not against the defendants, but against the Planters’ Bank of Tennessee. The defendants were not the agent of the plaintiffs and owed them no duty. They were the agent of the Planters’ Bank; and for a neglect to discharge their agency, they are answerable to their principal and to no one else. If third persons are injured by the neglect of a known agent, the rule is respondeat superior, and generally the action must be brought against the principal.
Judgment for defendants.